Opinion by
Montgomery, J.,
This is an appeal from the Unemployment Compensation Board of Review which held the appellant to be ineligible for unemployment compensation under section 402(h) of the Unemployment Compensation Law, 43 P.S. §802(h), because the appellant was self-employed at the time he filed his application for benefits, the application therefore being invalid within the meaning of section 401(c) as defined in section 4(w) (1) of the Law.
The facts in this case are similar to those in Roccograndi Unemployment Compensation Case, 197 Pa. Superior Ct. 372, 178 A. 2d 786, and the law applicable *564thereto has been enunciated in DePriest Unemployment Compensation Case, 196 Pa. Superior Ct. 612, 177 A. 2d 20, where it was held that the corporate entity may be ignored in determining whether the claimants, in fact, were “unemployed” under the act, or were self-employed persons whose business merely proved to be unremunerative during the period for which the claim for benefits was made. In the present case, the mere fact that the landscaping business was operated on a seasonal basis and consequently was unable to continue paying appellant’s wages during the claim weeks in question was not sufficient to remove appellant from the classification of a self-employed person, considering that he was and is president and part owner of the company from which he alleged he was laid off.
Order affirmed.